IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48445

In the Interest of: John Doe I, Jane Doe I,       )
John Doe II, Jane Doe II, and Jane                )
Doe III, Children Under Eighteen (18)             )
Years of Age.                                     )
STATE OF IDAHO, DEPARTMENT OF                     )
HEALTH AND WELFARE,                               ) Filed: March 22, 2021
                                                  )
       Petitioner-Respondent,                     ) Melanie Gagnepain, Clerk
                                                  )
v.                                                )
                                                  )
JOHN DOE (2020-48),                               )
                                                  )
       Respondent-Appellant.                      )
                                                  )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Jerome County. Hon. Jennifer Haemmerle, Magistrate.

       Judgment terminating parental rights, affirmed.

       James Law Office, PLLC; Michelle L. Agee, Jerome, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Boise, for respondent.

       Theodore R. Larsen, Jerome, for guardian ad litem
                 ________________________________________________

BRAILSFORD, Judge
       John Doe (Father) appeals from the magistrate court’s judgment terminating his parental
rights to his five minor children. He argues the court erred by concluding the termination of his
parental rights is in the children’s best interests. We affirm.
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       Father and Jane Doe (Mother) are the biological parents of five minor children: J.M.
(born January 2010), I.M. (born February 2011), D.M. (born March 2012), S.M. (born February

                                                  1
2015), and A.M. (born February 2016). Mother and Father’s parental rights have been the
subject of three, separate child protection cases. When D.M. was born in 2012, Mother and
Father lived in Las Vegas, and D.M. tested positive for methamphetamine. As a result, the State
of Nevada initiated a child protection case, and Mother and Father were required to and did
complete a case plan.
       Shortly before S.M. was born in 2015, Father moved from Las Vegas to Jerome, Idaho,
and Mother followed after S.M. was born. In 2016, Mother took S.M. to the hospital because
she was having seizures. S.M. tested positive for methamphetamine, and Mother was criminally
charged and convicted of felony injury to a child for driving S.M. to the hospital while under the
influence of methamphetamine. As a result of this incident, the Idaho Department of Health and
Welfare (Department) initiated a child protection case in May 2016. The parents completed their
case plan, and the case was dismissed in June 2017.
       A few months later, in September 2017, the Department received a complaint from the
children’s school that the parents were not meeting the children’s needs. Generally, the report
was the children were hungry, dirty, and otherwise unkempt. A Department social worker met
with Mother at the parents’ home, noticed possible drug paraphernalia, and asked to have the
children drug tested.     All five children tested positive for methamphetamine, and law
enforcement declared the children to be in imminent danger on September 27.
       On September 29, the Department filed a petition under the Child Protective Act, Idaho
Code §§ 16-1601, et seq., commencing this case. In November, the magistrate court granted the
Department legal custody of the children, all of whom were in foster care, and approved and
adopted a case plan for the parents. This case plan required Father, among other things, to
maintain and provide proof of a legal form of income; to complete a substance abuse assessment
and treatment; to complete parenting classes and demonstrate skills learned from those classes;
to ensure all five children attend their appointments and services; and to maintain safe, stable,
sanitary, and drug-free housing.
       At some point, the Department allowed the parents extended home visitation with the
youngest children, S.M. and A.M. The Department, however, terminated the extended visitation
after a Department social worker observed a rodent infestation in the parents’ home; the parents
failed to get the children to their appointments; and Father tested positive for methamphetamine.
Thereafter, in about February 2019, Mother was arrested on misdemeanor charges.

                                                2
        At that point, the United States Department of Homeland Security took Mother into
custody and detained her on an immigration hold in Tacoma, Washington. After Mother was
arrested and detained, Father moved back to Las Vegas despite that the children remained in
foster care in Idaho. Although Father attempted to transfer the child protection case to Nevada,
his request for an interstate compact was denied. Eventually, after ten months of detention,
Mother posted bond and was released in November 2019. After her release, she joined Father in
Las Vegas.
        In December 2019, the Department filed a petition to terminate the parents’ parental
rights, alleging they had neglected the children by failing to complete the case plan. At some
point thereafter, the parents returned to Idaho. The magistrate court scheduled a trial on the
Department’s petition for May 2020, but in April the court appointed a different attorney to
represent Father because the parents had separated and were planning to divorce. According to
Mother, in April she began living with a person to whom she referred as her fiancé, although she
still remained married to Father. As a result of the change in counsel for Father, the court
rescheduled the trial for July.
        The magistrate court held a four-day trial on the Department’s petition on July 7 and 8
and September 3 and 4. During the trial, the court heard testimony from three social workers; a
child welfare clinician; a family preservation specialist; the guardian ad litem; the foster parents
for I.M., for J.M. and D.M., and for S.M. and A.M.; the parents; and the children’s maternal
grandmother. On November 6, the court issued a 108-page memorandum decision granting the
Department’s petition and terminating the parents’ parental rights. In this decision, the court
cites two statutory provisions for terminating their parental rights:        I.C. § 16-2002(3)(a)
(providing termination for neglect as defined by I.C. § 16-1602(31)) and I.C. § 16-2002(3)(b)
(providing termination for failure to comply with court order). The court’s decision states that
the court considered the Department’s petition to allege each “type[] of neglect” defined by these
statutes.
        Then, the magistrate court found by clear and convincing evidence that the parents
neglected the children by “failing to provide parental care necessary for their health, morals and
well-being” and similarly that “the parents are unable to discharge their responsibilities to the
children and as a result the children lack the parental care necessary for their health, safety and
well[-]being.” Further, the court alternatively found by clear and convincing evidence that

                                                 3
neither parent completed the case plan. Finally, the court found that the termination of the
parents’ parental rights is in the children’s best interests. Father timely appeals the court’s
decision. 1
                                                II.
                                   STANDARD OF REVIEW
        A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.           Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009;
Doe v. Dep’t of Health & Welfare, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe,
143 Idaho at 386, 146 P.3d at 652.
        On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).         The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. State v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006).
        Clear and convincing evidence is generally understood to be evidence indicating that the
thing to be proved is highly probable or reasonably certain. Roe v. Doe, 143 Idaho 188, 191, 141

1
        Mother separately appeals the termination of her parental rights.
                                                 4
P.3d 1057, 1060 (2006). “When deciding whether findings are clearly erroneous, [the appellate]
Court does not substitute its view of the facts for that of the trial court. It is the province of the
trial court to weigh conflicting evidence and to judge the credibility of the witnesses.” In re Doe,
152 Idaho 910, 913, 277 P.3d 357, 360 (2012) (citation omitted).
                                                 III.
                                            ANALYSIS
       On appeal, Father does not challenge the magistrate court’s finding that he neglected the
children. Rather, Father only challenges the court’s conclusion that the termination of his
parental rights is in the children’s best interests. Once a statutory ground for termination has
been established, the trial court must next determine whether it is in the best interests of the child
to terminate the parent-child relationship. Tanner v. State, Dep’t of Health & Welfare, 120 Idaho
606, 611, 818 P.2d 310, 315 (1991). When determining whether termination is in the child’s
best interests, the trial court may consider the parent’s history with substance abuse, the stability
and permanency of the home, the unemployment of the parent, the financial contribution of the
parent to the child’s care after the child is placed in protective custody, the improvement of the
child while in foster care, the parent’s efforts to improve his or her situation, and the parent’s
continuing problems with the law. Doe (2015-03) v. Doe, 159 Idaho 192, 198, 358 P.3d 77, 83
(2015); Idaho Dep’t of Health & Welfare v. Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270
(2014). A finding that it is in the best interests of the child to terminate parental rights must still
be made upon objective grounds. Idaho Dep’t of Health & Welfare v. Doe, 152 Idaho 953, 956-
57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       Father fails to identify any of the magistrate court’s factual findings that he contends are
clearly erroneous.    Instead, Father makes essentially three arguments--all of which directly
contradict the court’s findings.    First, Father argues he “has been successful in addressing
substance abuse issues.” To the contrary, however, the court found that Father’s “history does
not support a finding that he is capable of remaining sober.” For example, the court found that
Father began using methamphetamine when he was seventeen years old, stopped his drug use
“cold turkey” once, and twice participated in treatment programs but that Father has relapsed
each time. Further, the court found Father fails to take responsibility for his substance abuse and
blames others for his drug use, including his co-workers, friends, and social media. Finally, the
court found Father is “not in any active counseling or treatment or support program” but instead

                                                  5
unrealistically plans “to avoid ‘toxic people’ who ‘make him’ fall back into drug use.”
Substantial and competent evidence, including Father’s testimony, supports these findings,
which are contrary to Father’s assertion that he has successfully addressed his substance abuse
issues.
          Second, Father asserts now that he is aware of the “medication and therapy” the children
have received in foster care, he can continue that treatment. The magistrate court, however,
found to the contrary. For example, the magistrate court found that all five children have various
levels of developmental delays including verbal, physical, emotional, social, and academic.
Many of those delays are serious in nature. One child has autism, is nonverbal, and is learning
sign language in foster care, although Father has not made a concerted effort to learn sign
language. Father “was not aware of special needs for his children,” and “despite completing
[parenting] classes, [Father] has not demonstrated the skill learned from the classes.” Further,
Father has never been a primary caregiver; he historically relied on Mother and then on the
children’s foster parents to meet the children’s daily nonfinancial needs; and his plan to rely on
his mother-in-law in the future to provide the children’s daily needs is not realistic. Substantial
and competent evidence supports these findings that Father fails to recognize and is unable to
provide for the children’s many special needs.
          Finally, Father asserts that he “attempted to seriously and significantly work the case plan
during 2020” but that the coronavirus pandemic “severely affected and limited his ability to do
so.” Father, however, fails to identify what aspects of his case plan he could not perform as a
result of the pandemic and makes no argument explaining how the pandemic thwarted his efforts
to perform various aspects of the case plan. This Court generally does not address issues not
supported by cogent argument and citation to legal authority, even in a case terminating parental
rights. Idaho Dep’t of Health & Welfare v. Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243,
1247 (2018).
          Further, the magistrate court acknowledged the pandemic “severely” impacted the
“nature and quality” of visitation with the children in 2020, including physical visitation. This
acknowledgment indicates the court understood the pandemic’s impact on in-person visitation
and did not attribute visitation difficulties related to the pandemic to Father. Moreover, while
Father argues the pandemic precluded him from performing his case plan, this argument
overlooks that Father voluntarily and intentionally left the children in Idaho for approximately a

                                                   6
year when he lived in Las Vegas from about February 2019 until early 2020 when the pandemic
began. As a result, Father missed approximately sixty in-person visitation opportunities. The
magistrate court found Father’s explanation for moving to Las Vegas while the children
remained in Idaho not to be credible and that this “move to Nevada cost [Father] an important
opportunity to interact with the children,” to “engage in personal visitation with them,” and to
participate in the children’s appointments and therapies.
       Meanwhile, the magistrate court found that the children have made “steady progress
emotionally, educationally, developmentally, and socially in the care of the foster parents and
with regular school attendance and multiple therapies.” Father does not dispute this finding.
Rather, he acknowledges the children “have greatly improved” while in foster care.
                                               IV.
                                        CONCLUSION
       We hold substantial and competent evidence supports the court’s findings that the
termination of Father’s parental rights is in the children’s best interests. Accordingly, we affirm
the judgment terminating Father’s parental rights.
       Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                7